In an action by a tenant, inter alia, to declare its rights under an alleged lease agreement, defendants appeal from a judgment of the Supreme Court, Queens County (Pitaro, J.), dated September 14, 1983, which, after a nonjury trial, inter alia, declared that a valid written lease existed between the parties.
Judgment affirmed, with costs.
Defendants did not present any evidence to establish their alleged defense of fraud in the inducement and in the execution of the written lease agreement relied upon by plaintiff (see, generally, Jo Ann Homes at Bellmore v Dworetz, 25 NY2d 112, 120-121). We agree with Trial Term that if any fraud was perpetrated upon defendants it was not by plaintiff but “by * * * defendant’s [sic] prior attorney and by the previous tenant”.
Contrary to defendants’ assertions, we likewise agree with Trial Term that based upon the testimony of the parties and documentary evidence submitted at trial, the parties entered into a valid written lease agreement modified by a written “third rider” which were both properly executed by all of the parties (see General Obligations Law, § 5-703, subd 2). That the written agreement in question was a valid lease and not merely a draft was further evidenced by the unequivocal actions of the parties; that is, entry into possession and payment of rent by plaintiff and its acceptance by defendants pursuant to the terms of the challenged lease agreement, and further, by the continued occupancy of the premises by plaintiff. Titone, J. P., Weinstein, Rubin and Boyers, JJ., concur.